



EXHIBIT 10.1





  November 29, 2005 

 
Edward D. Bednarcik
3 Howland Farm Road
East Greenwich, RI 02818


Dear Ed:


This will confirm that you have resigned your employment with American Power
Conversion Corporation and its subsidiaries (collectively “APC” or the
“Company”) to pursue other interests, effective as of November 28, 2005 (the
“Resignation Date”). As of the Resignation Date, your salary has ceased, and any
entitlement you had or might have had under an APC-provided benefit plan,
program or practice terminates, except as otherwise required by federal or state
law. This letter agreement (“Agreement”) spells out the terms of your separation
from employment with APC.


1.    In consideration for your execution of this Agreement, including
specifically the release provisions in Section 3, APC agrees to the following:


(a)    You will be paid an aggregate of $320,000 in severance pay, minus any
applicable federal, state and/or local taxes, deductions and withholdings, and
any other agreed-upon deductions, in accordance with APC’s normal payroll
practices, in four (4) equal quarterly installments of $80,000 each, commencing
in the first pay period following APC’s receipt of this Agreement signed by you,
and thereafter on the last business day of each of March 2006, June 2006 and
September 2006.


(b)    You will be paid 86% of the calendar year 2005 executive cash bonus
payout which you would have received in 2006 had your employment not terminated.
Such payment shall be made on or before March 15, 2006.


(c)    You have the right under federal legislation, commonly referred to as
“COBRA”, to continue participation in APC’s group health insurance plans
(medical, dental) at your expense for a period of up to 18 months after
termination of employment with APC, subject to limitations on that right imposed
by COBRA. Although not obligated to do so, APC will pay your health insurance
premiums for the twelve (12) months that follow the month in which the
Resignation Date falls or until you are eligible for other health insurance
coverage by virtue of becoming employed, whichever comes first, provided that
you agree to notify the Vice President-Human Resources of APC in writing within
two (2) business days following your acceptance of any such employment. At the
conclusion of the 12-month period, you will be permitted to continue
participation in the group health insurance plans by payment of the entire
appropriate monthly premium for the remainder of the 18-month COBRA period
(subject to the limitations on that right imposed by COBRA). You understand
that, in accordance with COBRA, APC’s obligations under this paragraph may
terminate in any event if you are not eligible or become covered by another
health insurance plan prior to the end of the 18-month period following your
termination of employment. Documents relating to your COBRA rights will be
provided separately.
 
 
 

--------------------------------------------------------------------------------

 
 
2.    You understand and agree that the payments and benefits offered to you in
Section 1 of this Agreement are in addition to any payments or benefits to which
you are otherwise entitled because of your employment with the Company.


3. (a)    In exchange for the amounts described in Section 1 of this Agreement,
and other good and valuable consideration, you knowingly and voluntarily agree
that you, your representatives, agents, estate, heirs, successors and assigns
absolutely and unconditionally release, indemnify, hold harmless and forever
discharge the Company and its parent, subsidiaries, divisions, affiliates,
successors and/or assigns and their respective current and/or former officers,
directors, shareholders, agents, and employees, both individually and in their
official capacities (collectively referred to throughout this Agreement as the
“Releasees”), of and from any and all actions, causes of action, suits, claims,
complaints, liabilities, agreements, promises, contracts, torts, damages,
controversies, judgments, rights and demands, whether existing or contingent,
known or unknown, which you have or may have against the Releasees, including,
but not limited to: (i) any and all claims arising out of or in connection with
your employment, change in employment, resignation or termination; (ii) any and
all claims based on any federal, state or local law, constitution or regulation
dealing with employment, employment discrimination, retaliation and/or
employment benefits such as those laws or regulations concerning discrimination
on the basis of race, color, creed, religion, age, sex, sex harassment, sexual
orientation, marital status, national origin, ancestry, handicap or disability,
family or medical leave, veteran status or any military service or application
for military service; (iii) any and all claims based on any alleged public
policy, contract (whether oral or written, express or implied), tort, or any
other statutory or common law claim of any nature whatsoever; and/or (iv) any
allegation for costs, fees, or other expenses including attorneys’ fees incurred
in these matters. This provision is intended by you to be all-encompassing and
to act as a full and total release of any and all claims, whether specifically
enumerated herein or not, that you and your representatives, agents, estate,
heirs, successors and assigns have, may have or have had against the Releasees
from the beginning of the world to the date of this Agreement.


(b)    You not only release and discharge the Releasees from any and all claims
as stated above that you could make on your own behalf or on behalf of others,
but you also specifically waive any right to recover any award(s) as a member of
any class in a case in which any claim(s) against the Releasees are made,
including, without limitation, claims involving any matters arising out of your
employment with, change in employment status with, or resignation/termination
from employment with APC.


(c)    The amounts set forth above in Section 1 shall be complete and
unconditional payment, settlement, accord and/or satisfaction with respect to
all obligations and liabilities of Releasees to you, including, without
limitation, all claims for wages, salary, draws, incentive pay, bonuses, stock
and stock options, restricted stock or restricted stock units, commissions,
severance pay, any and all other forms of compensation or benefits, attorney’s
fees, or other costs or sums.
 
4.    By signing this Agreement, you understand and agree: (a) that this
Agreement sets forth the entire agreement between you and APC and supersedes all
other agreements, representations, and or understandings, whether oral or
written, with respect to the subject matter herein; (b) that nothing in this
Agreement is intended to mean that APC has engaged in any wrongdoing or unlawful
conduct; (c) that you will not disclose the existence or the contents of this
Agreement to anyone but your attorney, advisor or spouse, provided that nothing
in this
 
 
 

--------------------------------------------------------------------------------

 
 
Agreement shall bar you from providing truthful testimony in any legal
proceeding or cooperating with any governmental agency, however, you understand
and agree that APC may publicly disclose your resignation and the existence of
this Agreement and/or its contents; (d) that you will continue to be bound by
your obligations under the Employee Non-Disclosure and Development Agreement, or
other agreement of similar title or content, between you and APC, which shall
remain in full force and effect in accordance with its terms; (e) that this
Agreement can be modified only in a written agreement signed by you and APC; and
(f) that this Agreement shall be interpreted pursuant to its fair meaning and
shall not be strictly construed for or against either party. 


5.    In addition to the above, and in consideration of the amounts described in
Section 1 of this Agreement, by signing this Agreement you agree (i) not to make
disparaging, critical or otherwise detrimental comments, in any form, forum or
media, to any person or entity concerning APC and its officers, directors,
shareholders, trustees, or employees, concerning the services or programs
provided or to be provided by APC, concerning the business affairs or the
financial condition of APC, or concerning the circumstances surrounding your
employment with and/or separation from APC; (ii) for a period of one (1) year
from the Resignation Date, not to, directly or indirectly, alone or as a
consultant, partner, officer, director, employee, joint venturer, lender or
stockholder of any entity, recruit, solicit for hire, hire or knowingly permit
any company or business organization in which you are employed or which is
directly or indirectly controlled by you to recruit, solicit for hire or hire,
any APC employee, agent, representative or consultant, or any such person who
has terminated his/her relationship with APC within six months following the
Resignation Date; and (iii) not at any time, whether during or after the
Resignation Date, use, permit to be used or reveal to any person or entity any
of the trade secrets or confidential information concerning the organization,
personnel, business, technology or finances of the APC or any third party which
APC is under an obligation to keep confidential (including, but not limited to,
trade secrets or confidential information respecting products, designs, systems,
processes, software programs, marketing plans and/or strategies, sales plans
and/or strategies, information regarding APC’s employees, customer lists,
customer profiles and any other information collected by and/or created by APC
regarding customers, and other projects, plans and proposals).
 
6.    You understand that, whether or not you sign this Agreement, you must
immediately return to APC all property of APC in your possession or control,
including, but not limited to, company records, files, laptop computers,
cellular telephones, credit cards, keys and security badges.


7.    You confirm that no charge, complaint or action filed by you or on your
behalf against the Releasees exists in any forum or form.


8.    In connection with the resignation of your employment with APC, you
confirm that such resignation includes your resignation as Vice President,
Global Sales of APC, as well as resignation as an officer and/or director of any
subsidiary or affiliate of APC.


9.    In addition to the above, and in consideration of the amounts described in
Section 1 of this Agreement, by signing this Agreement you agree until the last
business day of September 2006 to cooperate with the Company and provide
reasonable assistance with respect to the defense of any actions, causes of
action, suits, claims, charges and complaints made against the Company prior to
or following the Resignation Date in which you are involved, have knowledge, or
may be deposed or called to serve as a witness. The Company agrees to reimburse
you for any reasonable expenses incurred by you in complying with this Section
9. You understand and agree
 
 
 

--------------------------------------------------------------------------------

 
 
that in the event you fail to comply with this Section 9 you will not be
entitled to receive any further payments under Section 1 of this Agreement.


10.    This Agreement shall be governed by and construed in accordance with the
laws of the State of Rhode Island, without regard to its conflict of laws
provision. Should any provision of the Agreement be declared unenforceable by
any court of competent jurisdiction and cannot be modified to be enforceable,
excluding the general release language contained in Section 3, such provision
shall immediately become null and void, leaving the remainder of this Agreement
in full force and effect. This Agreement cannot be assigned by you and shall
inure to the benefit of APC’s successors and assigns.


11.    If this Agreement correctly states the understanding we have reached,
please indicate your acceptance by countersigning the enclosed copy and
returning it to me by December 2, 2005.



       
Very truly yours,
 
   
   
    By:   /s/ Andrew Cole  

--------------------------------------------------------------------------------

Andrew Cole,  
Vice President - Human Resources &
Organizational Development

 


I acknowledge that I have read the foregoing Agreement, and that I carefully
considered and fully understand the terms and conditions of such Agreement. I
acknowledge that I am signing this Agreement knowingly and voluntarily. In
entering into this Agreement, I do not rely on any representation, promise or
inducement made by APC, the Releasees or their attorneys, with the exception of
the consideration described in this document.


ACCEPTED:







/s/ Edward D. Bednarcik  December 2, 2005   Signature      Date





 
 

--------------------------------------------------------------------------------

 